Case 2:20-cv-04372-GRB-ST Document 1 Filed 09/17/20 Page 1 of 12 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                          x
JIMMY SERRANO,                                            : Civil Action No.
                                                          :
                   Plaintiff,                             :
 - against -                                              :
                                                          : COMPLAINT
C.R. LANDSCAPING AND TREE SERVICE                         :
CORP. and CANDELARIO RIVERA                               :
                                                          : Jury Trial Demanded
                   Defendants                             :
                                                          x




       Plaintiff JIMMY SERRANO, by and through his attorney, Mohammed Gangat, Esq., files

this Complaint against defendant C.R. LANDSCAPING AND TREE SERVICE CORP. and

CANDELARIO RIVERA (collectively, the “Defendants”), and allege upon personal knowledge

as to themselves and upon information and belief as to other matters, as follows:

                                    NATURE OF THE ACTION

       1.         Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as amended, 29

U.S.C. §§ 201, et seq. (“FLSA”), the is entitled to recover from Defendants: (1) unpaid

minimum wage and overtime compensation, (2) liquidated damages on those amounts, (3)

damages for unlawful retaliation (4) prejudgment and post-judgment interest; and (5) attorneys'

fees and costs.

       2.         Plaintiff further alleges that, pursuant to the New York Labor Law “NYLL”, he is

entitled to recover from Defendants: (1) unpaid minimum wage and overtime compensation; (2)

unpaid “spread of hours: premium for each day they worked in excess of ten (10) hours; (3)

damages for failure to give required notices and wage statements; (4) liquidated damages and

civil penalties pursuant to the New York Labor Law and the New York State Wage Theft


                                                 - 20 -
Case 2:20-cv-04372-GRB-ST Document 1 Filed 09/17/20 Page 2 of 12 PageID #: 2



Prevention Act; (5) damages for unlawful retaliation; (6) prejudgment and post-judgment

interest; and (7) attorneys' fees and costs.

                                  JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction over Plaintiff’s federal claims pursuant

to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and 28 U.S.C. §§ 1331 and

1337 and 1343 and has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367(a).

        4.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391

because at the majority of the defendants reside in the district and the conduct making up the

basis of the complaint took place in this judicial district.

                                               PARTIES
        5.      At all relevant times, Plaintiff was an adult, individual, residing in the State of

New York.

        6.      C.R. LANDSCAPING AND TREE SERVICE CORP. (the “Corporate

Defendant”) is a domestic corporation organized under the laws of the State of New York, with

a New York Department of State address for process listed as 28 Catlin Avenue, Roosevelt, New

York 11575.

        7.      CANDELARIO RIVERA (the “Individual Defendant”) is an adult individual

residing in Nassau County, State of New York.

        8.      Upon information and belief the Individual Defendant is the owner, shareholder,

director, supervisor, managing agent, and/or proprietor, of the Corporate Defendant.

        9.      Upon information and belief, the Individual Defendant actively participates in the

day-to-day operations of the Corporate Defendant and acted intentionally and maliciously and is

an employer pursuant to the FLSA, 29 U.S.C. § 203(d) and Regulations promulgated

                                                 - 20 -
Case 2:20-cv-04372-GRB-ST Document 1 Filed 09/17/20 Page 3 of 12 PageID #: 3



thereunder, 29 C.F.R. § 791.2, as well as New York Labor Law§ 2 and the Regulations

thereunder, and is jointly and severally liable with the Corporate Defendants.

       10.     Defendants’ business offers a full range of landscaping and tree Services for

condominiums as well as residential and commercial properties, and specializing

in Tree Removals, Stump Grinding, Pruning, Topping and Land Clearing.

       11.     Upon information and belief, the Individual Defendant has had control over and

the power to change compensation practices for all employee of the Corporate Defendant.

       12.     Upon information and belief, the Individual Defendant has had the power to

determine employee policies for employees of the Defendants, including, but not limited to,

time-keeping, payroll policies, and policies governing the allocation of tips and/or gratuities.

       13.     Upon information and belief, at all times relevant to the allegations in this

Complaint, the Corporate Defendant is and continues to be an "enterprise engaged in

commerce" within the meaning of the FLSA in that it (i) had employees engaged in commerce

or in the production of goods for commerce, or that handle, sell, or otherwise work on goods or

materials that have been moved in or produced for commerce, and (ii) had an annual gross

volume of sales of not less than $500,000.

       14.     Defendants continuously employed Plaintiff to work as non-exempt employee.

       15.     The work performed by Plaintiff was essential to the business operated by

Defendants.

       16.     Defendants knowingly and willfully failed to pay the Plaintiff his lawfully

earned wages for each hour of employment in direct contravention of the FLSA and New

York Labor Law’s minimum wage requirements.

       17.     Defendants knowingly and willfully failed to pay Plaintiff his lawfully earned

overtime compensation in direct contravention of the FLSA and New York Labor Law.

                                               - 20 -
Case 2:20-cv-04372-GRB-ST Document 1 Filed 09/17/20 Page 4 of 12 PageID #: 4



       18.     Defendants knowingly and willfully failed to pay Plaintiff his lawfully earned

"spread of hours" premium in direct contravention of the New York Labor Law.

                                    STATEMENT OF FACTS

       19.     Plaintiff at all relevant times was a covered employee within the meaning of

the FLSA and NYLL.

       20.     Plaintiff began working for Defendant in or about March 2017 and the

employment was continuous until in or about January 2020 when it ended.

       21.     During the employment, Plaintiff Serrano worked between 6-7 days per week.

The typical workday started at 6 am ended at about 9pm. He would arrive at Defendants’

facilities to prepare the tools and the truck to use for the day, after which, he with a team of

other employees would go on a route performing outdoor maintenance and tree removal

services.

       22.     Plaintiff Serrano was paid a flat rate $450 per week in cash regardless of hours

worked. He worked an average of 90 hours a week. This flat rate payment failed to properly

compensate him for all hours worked in accordance with state and federal wage laws.

       23.     Plaintiff Serrano was never compensated with an overtime premium rate for

working more than 40 hours per week, nor was there an explicit understanding that his weekly

flat rate would include overtime pay.

       24.     Plaintiff Serrano was abruptly terminated when he complained to the

Defendants about his wages.

       25.     Defendants retaliated against the Plaintiff for asserting his legal rights, which

violated federal and State law.

       26.     Defendants failed to compensate the Plaintiff in accordance with state and

                                                - 20 -
Case 2:20-cv-04372-GRB-ST Document 1 Filed 09/17/20 Page 5 of 12 PageID #: 5



federal law.

       27.     Defendants knowingly and willfully operate their business with a policy of not

paying for every hour worked in an amount sufficient to compensate Plaintiff for all amounts

due under the federal or New York State minimum wage, the FLSA overtime laws (of time

and one-half), the New York State overtime laws (of time and one-half), in direct violation of

the FLSA and New York Labor Law and the supporting federal and New York State

Department of Labor Regulations.

       28.     Defendants knowingly and willfully operate their business with a policy of not

paying the Plaintiff "spread of hours" premium for each day that they work a shift in excess of

ten (10) hours, in direct violation of the New York Labor Law and the supporting New York

State Department of Labor Regulations.

       29.     Defendants did not furnish the Plaintiff with an accurate statement with every

payment of wages, listing gross wages, deductions and net wages as required by New York

Labor Law § 195.

       30.     Defendants failed to display, in a place accessible to employees and in a visually

conspicuous manner, the notices of employee rights to receive the minimum wage and overtime

pay at a rate of one and one-half times their regular rate as required under the New York Labor

Law.

       31.     Defendants failed to display, in a place accessible to employees and in a visually

conspicuous manner a copy of New York Labor Law § 193 regarding the prohibition on illegal

deductions from wages.

       32.     Defendants failed to provide written notice concerning the terms of a commission

program under which employees were eligible to receive commissions.

       33.     There is no written contract or other written document, signed or otherwise,

                                              - 20 -
Case 2:20-cv-04372-GRB-ST Document 1 Filed 09/17/20 Page 6 of 12 PageID #: 6



reflecting the terms of the commissions program offered and administered by Defendants.

       34.     Defendants failed to timely pay commissions earned within the time required by

the New York Labor Law.

                                      STATEMENT OF CLAIM

                      COUNT I: FLSA – Minimum Wage, and Overtime
                           Brought on behalf of the Plaintiff

       35.     The Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs above of this Complaint as if fully set forth herein.

       36.     The Plaintiff has consented in writing to be a party to this action, pursuant to 29

U.S.C. § 216(b).

       37.     At all relevant times, upon information and belief, Defendants were and continue

to be an employer engaged in interstate commerce and/or the production of goods for commerce

within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, the Plaintiff is a

covered individual within the meaning of the FLSA, 29

U.S.C. §§ 206(a) and 207(a).

       38.     At all relevant times, Defendants employed the Plaintiff within the meaning

of the FLSA.

       39.     Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000.

       40.     The Plaintiff was entitled to be paid at the applicable federal minimum wage

for all straight time hours worked.

       41.     The Plaintiff was entitled to be paid at the rate of time and one-half for all hours

worked in excess of the maximum hours provided for in the FLSA.

       42.     Defendants failed to pay the Plaintiff minimum wage or overtime compensation


                                               - 20 -
Case 2:20-cv-04372-GRB-ST Document 1 Filed 09/17/20 Page 7 of 12 PageID #: 7



in the lawful amount for all hours worked in excess of the maximum hours provided for in the

FLSA.

          43.   At all relevant times, Defendants had, and continue to have a policy and practice

of refusing to pay minimum wage.

          44.   At all relevant times, Defendants had, and continue to have a policy and practice

of refusing to pay overtime compensation at the statutory rate of time and one-half to the

Plaintiff for all hours worked in excess of forty (40) hours per work week, which violated and

continues to violate the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 207(a)(l) and

215(a).

          45.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate the Plaintiff at the minimum wage and the statutory

overtime rate of time and one-half for all hours worked in excess of forty (40) hours per week,

when they knew or should have known such was due and that non-payment of minimum wage

and overtime compensation would financially injure the Plaintiff.

          46.   Defendants have failed to make, keep and preserve records with respect to each

of its employees sufficient to determine the wages, hours and other conditions and practices of

employment in violation of the FLSA, 29 U.S.A. §§ 201, et seq., including 29 U.S.C. §§ 21 l(c)

and 215(a).

          47.   Defendants failed to properly disclose or apprise the Plaintiff of their rights under

the FLSA.

          48.   As a direct and proximate result of Defendants' violation of the FLSA, the

Plaintiff is entitled to liquidated damages pursuant to the FLSA.

          49.   Due to the reckless, willful and unlawful acts of Defendants, the Plaintiff

suffered damages in an amount not presently ascertainable of unpaid overtime compensation,

                                                - 20 -
Case 2:20-cv-04372-GRB-ST Document 1 Filed 09/17/20 Page 8 of 12 PageID #: 8



an equal amount as liquidated damages, and prejudgment interest thereon.

       50.      The Plaintiff is entitled to an award of their reasonable attorneys' fees, costs and

expenses, pursuant to 29 U.S.C. § 216(b).

             COUNT II: NYLL – Minimum Wage, Overtime, Spread-of-Hours Pay
                           Brought on behalf of the Plaintiff

       51.      The Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs above of this Complaint as if fully set forth herein.

       52.      Defendants employed Plaintiff within the meaning of New York Labor Law §§

2 and 651.

        53.     Defendants knowingly and willfully violated the rights of the Plaintiff
by failing to pay the Plaintiff the applicable minimum wage for all straight time hours worked

and required overtime compensation at the rate of time and one-half for each hour worked in

excess of forty (40) hours in a workweek.

       54.      Employers are required to pay a "spread of hours" premium of one (1) additional

hour pay at the statutory minimum hourly wage rate for each day where the spread of hours in

an employee's workday exceeds ten (10) hours. New York State Department of Labor

Regulations § 146-1.6.

       55.      Defendants knowingly and willfully violated the rights of the Plaintiff by failing

to pay "spread of hours" premium to the Plaintiff for each day they worked in excess of ten (10)

hours pursuant to New York State Department of Labor Regulations.

       56.      Defendants failed to properly disclose or apprise the Plaintiff of their

rights under the New York Labor Law.

       57.      Defendants failed to furnish the Plaintiff with a statement with every payment of

wages listing gross wages, deductions and net wages, in contravention of New York Labor Law

§ 195(3) and New York State Department of Labor Regulations § 146-2.3.
                                                - 20 -
Case 2:20-cv-04372-GRB-ST Document 1 Filed 09/17/20 Page 9 of 12 PageID #: 9



       58.      Defendants failed to keep true and accurate records of hours worked by each

employee covered by an hourly minimum wage rate, the wages paid to all employees, and other

similar information in contravention of New York Labor Law § 661.

       59.      Defendants failed to establish, maintain, and preserve for not less than six (6)

years payroll records showing the hours worked, gross wages, deductions, and net wages for

each employee, in contravention of the New York Labor Law§ 194(4), and New York State

Department of Labor Regulations§ 146-2.1.

       60.      At the time of their hiring, Defendants failed to notify the Plaintiff of their

rates of pay and their regularly designated payday, in contravention of New York Labor Law

§ 195(1).

       61.      Due to the Defendants' New York Labor Law violations, the Plaintiff is entitled to

recover from Defendants the difference between their actual wages and the amounts that were

owed under the New York Labor law. The deficiency accounts for minimum wage for all

straight time hours, overtime compensation for all overtime hours, "spread of hours" premium,

reasonable attorneys' fees, and costs and disbursements of this action, pursuant to New York

Labor Law§§ 663(1), 198.

       62.      Plaintiff is also entitled to liquidated damages pursuant to New York Labor Law§

663(1), as well as civil penalties and/or liquidated damages pursuant to the New York State

Wage Theft Prevention Act.

            COUNT III: NYLL - Annual Wage Notice and Periodic Wage Statements
                            Brought on behalf of the Plaintiff

       63.      Plaintiff re-alleges and re-avers each and every allegation and statement contained

in paragraphs above of this Complaint as if fully set forth herein.

       64.      Defendants have willfully failed to supply the Plaintiff with wage notices, as


                                                - 20 -
Case 2:20-cv-04372-GRB-ST Document 1 Filed 09/17/20 Page 10 of 12 PageID #: 10



required by NYLL, Article 6, § 195(1), in English or in the language identified by the Plaintiff

as their primary language, containing the Plaintiff’s’ rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; hourly rate or

rates of pay and overtime rate or rates of pay if applicable; the regular pay day designated by the

employer in accordance with NYLL, Article 6, § 191; the name of the employer; any "doing

business as" names used by the employer; the physical address of the employer's main office or

principal place of business, and a mailing address if different; the telephone number of the

employer; plus such other information as the commissioner deems material and necessary.

       65.     Through their knowing or intentional failure to provide the Plaintiff with the

wage notices required by the NYLL, Defendants have willfully violated NYLL, Article 6, §§

190 et seq., and the supporting New York State Department of Labor Regulations.

       66.     Defendants have willfully failed to supply the Plaintiff with accurate statements

of wages as required by NYLL, Article 6, § 195(3), containing the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; gross wages; hourly rate or rates of pay and overtime rate or

rates of pay if applicable; the number of hours worked, including overtime hours worked if

applicable; deductions; and net wages.

       67.     Through their knowing or intentional failure to provide the Plaintiff with the

accurate wage statements required by the NYLL, Defendants have willfully violated NYLL,

Article 6, §§ 190 et seq., and the supporting New York State Department of Labor Regulations.

       68.     Due to Defendants' willful violations of NYLL, Article 6, § 195(1), the Plaintiff

is entitled to statutory penalties of fifty dollars each day that Defendants failed to provide the

Plaintiff with wage notices, or a total of five thousand dollars each, reasonable attorneys' fees,

                                               - 20 -
 Case 2:20-cv-04372-GRB-ST Document 1 Filed 09/17/20 Page 11 of 12 PageID #: 11



  costs, and injunctive and

  declaratory relief, as provided for by NYLL, Article 6, § 198(1-b ).

         69.     Due to Defendants' willful violations of NYLL, Article 6, § 195(3), the Plaintiff is

  entitled to statutory penalties of two hundred fifty dollars for each workweek that Defendants

  failed to provide the Plaintiff with accurate wage statements, or a total of five thousand dollars

  each, reasonable attorneys' fees, costs, and injunctive and declaratory relief, as provided for by

  NYLL, Article 6, § 198(1-d).

                                  COUNT IV: FLSA - Retaliation


         70.     Plaintiff alleges and incorporates by reference the allegations contained in all

  preceding paragraphs.

         71.     Defendants violated 29 U.S.C. § 215(a)(3) when they terminated Plaintiff’s

  employment in retaliation for inquiring about his wages to the Defendants.

         72.     Defendants are therefore liable to Plaintiff for damages under 29 U.S.C. § 216(b).

         73.     Defendants are also liable for this conduct under New York State’s retaliation law,

  specifically NYLL § 215 (1)(a) and NYLL § 215(2)(a).

                                      PRAYER FOR RELEIF

  WHEREFORE, Plaintiff, Jimmy Serrano, respectfully requests that this Court grant the

  following relief:

 i.    An award for unpaid minimum wage and unpaid overtime compensation due under the FLSA
       and New York Labor Law;
 ii.   An award of unpaid "spread of hours" premium due under the New York Labor Law;
iii.   An award of unpaid commissions due under the New York Labor Law;
iv.    An award of liquidated damages as a result of Defendants' failure to pay minimum wage and
       overtime compensation pursuant to 29 U.S.C. § 216;
 v.    An award of liquidated damages as a result of Defendants' failure to pay minimum wage
                                                 - 20 -
  Case 2:20-cv-04372-GRB-ST Document 1 Filed 09/17/20 Page 12 of 12 PageID #: 12



        compensation, overtime compensation and "spread of hours'' premium pursuant to the New
        York Labor Law and the New York State Wage Theft Prevention Act;
 vi.    An award of civil penalties pursuant to the New York State Wage Theft Prevention Act;
vii.    Certification of this case as a class action pursuant to Rule 23 of the Federal Rules of Civil
        Procedure;
viii.   An award of damages for unlawful retaliation committed by the Defendants under New York
        Labor Law and FLSA
 ix.    An injunction requiring Defendants to pay all statutorily required wages pursuant to the
        FLSA and NYLL
  x.    An award of prejudgment and post-judgment interest;
 xi.    An award of costs and expenses associated with this action, together with reasonable
        attorneys' and expert fees pursuant to 29 U.S.C. 216(b) and the NYLL; and
xii.    Such other and further relief as this Court determines to be just and proper.


                                            JURY DEMAND

   Pursuant to FRCP 38 the Plaintiff demands trial by jury on all issues.

   Dated: New York, New York
          September 17, 2020                     LAW OFFICE OF MOHAMMED GANGAT



                                                           By:
                                                                 Mohammed Gangat, Esq.
                                                                 675 3rd Avenue
                                                                 Suite 1810
                                                                 (718) 669-0714
                                                                 mgangat@gangatllc.com

                                                       Attorneys for the Plaintiff




                                                  - 20 -
